Citation Nr: 0712585	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-31 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.  The appellant is his widow.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2004 rating decision of the Providence, Rhode 
Island, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died in December 2002 solely from cardio-
respiratory arrest due to metastic malignant melanoma; the 
death certificate listed no other significant conditions 
contributing to death.  

2.  At the time of the veteran's death, service connection 
was in effect for lumbosacral strain, major depression, left 
patella chondromalacia, right knee disability, duodenal 
ulcer, and a right ankle disability, with a combined 
disability rating of 80 percent.  The veteran also received a 
total disability rating based on individual unemployability 
(TDIU), effective August 14, 1996.

3.  The conditions which caused or contributed to the 
veteran's death (cardio-respiratory arrest due to metastatic 
malignant melanoma) were not manifested during service or 
within one year after the veteran's discharge from service, 
and a preponderance of medical evidence is against a showing 
that any such conditions were related to service or to the 
veteran's service connected disorders. 

4.  The veteran's service-connected disabilities are not 
shown to have substantially or materially contributed to the 
cause of his death.

5.  At the time of the veteran's death, he had not been rated 
as totally disabled for a continuous period of 10 years, nor 
was he rated as totally disabled continuously since his 
release from active duty and for at least 5 years immediately 
preceding his death. 

6.  There is no specific pleading of clear and unmistakable 
error in any prior decision.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2006).

2.  The legal requirements for establishing entitlement to 
DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in March 2003, prior to its initial adjudication of 
the claims, to include notice that she should submit all 
pertinent evidence in her possession.  Although the 
originating agency did not specifically request the appellant 
to submit all pertinent evidence in her possession, it did 
inform her of the evidence that would be pertinent and 
requested that she submit such evidence or provide VA with 
the information and authorization necessary for VA to obtain 
the evidence on the appellant's behalf.  Therefore, the Board 
believes that the appellant was on notice of the fact that 
she should submit any pertinent evidence in her possession.  
In addition, she was provided appropriate notice concerning 
the effective-date and disability-evaluation elements of her 
claims in a letter mailed in April 2006.  

The record also reflects that VA has taken appropriate 
efforts to assist in the development of the appellants claim.  
All known pertinent service medical records and post-service 
medical records are associated with the claims file.  VA 
sought and obtained an appropriate VA medical opinion 
regarding the likelihood of a relationship between the 
veteran's service-connected conditions and his death.  
Neither the appellant nor her representative has identified 
any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  Accordingly, the Board will address the 
merits of the appellant's claims.


Service Connection for Cause of Death

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests a malignant tumor to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The certificate of death indicates that the veteran died in 
December 2002 as a result of cardio-respiratory arrest due to 
metastic malignant melanoma.  No other condition was 
identified as an immediate or contributory cause of death.   

At the time of the veteran's death, service connection was in 
effect for lumbosacral strain, major depression, left patella 
chondromalacia, right knee disability, duodenal ulcer, and a 
right ankle disability, with a combined disability rating of 
80 percent.  The veteran also received TDIU benefits, 
effective August 14, 1996.

There is no medical evidence suggesting that metastic 
malignant melanoma was present in service or until many years 
thereafter, or suggesting that it is etiologically related to 
service.  The veteran's service medical records contain no 
treatment, complaints, or diagnosis related to his skin or 
skin cancer and his separation examination in August 1970 
shows that his skin would found to be normal on clinical 
examination.  The post-service medical evidence of record 
also contains no evidence of a skin disorder or cancer until 
December 2001.  

The appellant and her representative have argued that the 
veteran's metastic malignant melanoma aggravated his service-
connected disabilities which led to his death.  While the 
veteran's psychiatrist at the Providence VA Medical Center 
(VAMC) noted in February 2003 that his symptoms of reflux, 
arthritis, neurosis, and knee and back pain were greatly 
exacerbated by his cancer, there is no medical evidence 
finding that the veteran's service-connected disabilities 
played a material causal role in his death.  

The Board notes that the record also contains a February 2003 
note from the veteran's physician, D.B., stating vaguely and 
without elaboration or rationale that the veteran's cardiac 
arrest was "as a result of his stressors and illnesses".  
The Board is aware that the veteran had a significant history 
of metastic melanoma, depression, peptic ulcer disease, 
gastroesophageal reflux disease, and anxiety.  The Board 
finds this statement to be of little probative value as there 
is no evidence that D.B. reviewed the veteran's claims 
folders or any other related documents which would have 
enabled her to form an opinion on an independent basis.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993).  In addition, D.B. did not 
provide any rationale for her opinion.  

Weighing heavily against the appellant's claim is a medical 
opinion specifically addressing the question of whether the 
veteran's service-connected disorders contributed to his 
death.  The VA physician, after reviewing the claims folders 
and providing the complete rationale for her medical opinion, 
concluded in September 2003 that it is very unlikely that the 
veteran's death was secondary to his service-connected 
conditions or the medications he was taking for those 
service-connected disabilities.  

In essence, the evidence in support of the claim is limited 
to the appellant's own statements.  The Board recognizes the 
sincerity of the appellant's belief in the merits of the 
claim; however, laypersons, such as the appellant and her 
representative, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In view of the VA medical opinion against the claim, the fact 
that none of the veteran's service-connected disabilities 
were certified as an immediate or contributory cause of 
death, and the absence of any specific probative medical 
evidence supportive of the claim, the Board must conclude 
that the preponderance of the evidence is against the claim.  
Accordingly, this appeal will be denied.  


DIC Benefits Under 38 U.S.C.A. § 1318

The appellant also asserts that she is entitled to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 since the 
veteran was granted TDIU prior to his death.

VA will pay death benefits to the surviving spouse in the 
same manner as if the veteran's death were service connected 
if his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive, total disability compensation for continuous 
period of at least 10 years immediately preceding death; or 
he was receiving, or was entitled to receive, total 
disability compensation continuously since his release from 
active duty and for at least 5 years immediately preceding 
his death.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22(a) (2006).

The term "entitled to receive" means that at the time of his 
death, the veteran had service-connected disability rated as 
totally disabling but was not receiving compensation because 
1) VA was paying the compensation to his dependents; 2) VA 
was withholding the compensation to offset an indebtedness; 
3) he had applied for compensation but was not receiving 
total disability compensation due solely to clear and 
unmistakable error in a VA decision; 4) he had not waived 
retired or retirement pay in order to receive compensation; 
5) VA was withholding payments as required by law.  38 C.F.R. 
§ 3.22 (b) (2006).

The appellant has not alleged, and the evidence does not show 
that the veteran was entitled to received 100 percent 
compensation for the 10 year-period immediately preceding his 
death but was not receiving such compensation for any of the 
reasons enumerated in 38 C.F.R. § 3.22(b).

In the present case, the veteran was granted TDIU in an 
October 1996 rating decision, effective August 14, 1996 (more 
than 25 years after discharge from service).  Thus, the 
effective date of the total disability compensation is only 
six years and a half years prior to the veteran's death in 
December 2002.  In addition, the veteran separated from 
active duty service in September 1970 and therefore was not 
in receipt of total disability compensation continuously 
since his release from active duty.

There has been no allegation of clear and unmistakable error 
in any prior decision, nor has the appellant asserted such.  
In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the claim will be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


